Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), is made as of February 13,
2018, by and between Bristol-Myers Squibb Company, a Delaware corporation (the
“Investor”), and Nektar Therapeutics, a Delaware corporation (the “Company”).

WHEREAS, concurrently with the entering into of this Agreement, the Company and
the Investor are entering into that certain Strategic Collaboration Agreement
dated as of the date of this Agreement (the “Collaboration Agreement”);

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, at the Closing
(as defined below), 8,284,600 shares (the “Shares”) of common stock, par value
$0.0001 per share, of the Company (“Common Stock”); and

WHEREAS, concurrently with the entering into of this Agreement, the Company and
the Investor are entering into that certain Investor Agreement attached hereto
as Exhibit A (the “Investor Agreement”);

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1. Definitions.

1.1 Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“Affiliate” means, with respect to a specified Person, any other Person which
controls, is controlled by or is under common control with the applicable
Person. As used herein, “controls”, “control” and “controlled” means the
possession, direct or indirect, of the power to direct the management and
policies of a Person, whether through the ownership of voting interests of such
Person, through Contract or otherwise; provided that the Company and its
subsidiaries shall not be deemed Affiliates of the Investor or its subsidiaries.

“Agreement” shall have the meaning set forth in the Preamble, including all
exhibits attached hereto.

“Antitrust Laws” means any federal, state or foreign law, regulation or decree,
including the HSR Act, designed to prohibit, restrict or regulate actions for
the purpose or effect of monopolization or restraint of trade.

“Business Day” means a day on which commercial banking institutions in San
Francisco, California and New York, New York are open for business.

“Collaboration Agreement” has the meaning set forth in the recitals.

 



--------------------------------------------------------------------------------

“Develop” (and any variation thereof, including “Development”) has the meaning
set forth in the Collaboration Agreement.

“DOJ” means the U.S. Department of Justice.

“Employee Stock Purchase Plan” means the Nektar Therapeutics Employee Stock
Purchase Plan, as amended and restated.

“Equity Agreements” means this Agreement and the Investor Agreement.

“Equity Incentive Plans” means, collectively, the Nektar Therapeutics 2000
Non-Officer Equity Incentive Plan, as amended and restated, the Nektar
Therapeutics 2000 Equity Incentive Plan, as amended and restated, the Nektar
Therapeutics 2008 Equity Incentive Plan, as amended and restated, the Nektar
Therapeutics 2012 Performance Incentive Plan and the Nektar Therapeutics 2017
Performance Incentive Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FTC” means the U.S. Federal Trade Commission.

“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Investor Agreement” has the meaning set forth in the recitals.

“Law” or “Laws” means all applicable laws, statutes, rules, codes, regulations,
orders, judgments, decrees, injunctions, awards, rulings and/or ordinances of
any Governmental Authority, including under common law.

“Material Adverse Effect” means any change, event, circumstance, occurrence or
development that, individually or in the aggregate, results in a material
adverse effect on the business, operations, assets or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole; provided,
however, that no change, event, circumstance, occurrence or development
resulting from the following shall be deemed (either alone or in combination) to
constitute or shall be taken into account in determining whether there has been
or may be a Material Adverse Effect: (a) changes in conditions in the United
States or global economy or capital or financial markets generally, including
changes in interest or exchange rates, (b) changes in general legal, regulatory,
political, economic or business conditions that, in each case, generally affect
the biotechnology or biopharmaceutical industries, (c) changes in, or effects
arising from or relating to changes in, Laws or accounting rules (including
GAAP) or any interpretation thereof, (d) the announcement of, entry into or
pendency of, actions required or contemplated by or performance of obligations
under, the Equity Agreements or the Collaboration Agreement or the transactions
contemplated hereby or thereby, or the identity of

 

2



--------------------------------------------------------------------------------

the Investor, (e) any change in the trading prices or trading volume of Common
Stock, (f) acts of war, hostility, sabotage, cyber attack, military action or
terrorism, or any escalation or worsening of any such acts of war, hostility,
sabotage, cyber attack, military action or terrorism, (g) earthquakes,
hurricanes, floods or other natural disasters, (h) any action taken, or failed
to be taken, by the Company at the request or with the consent of the Investor
or otherwise in compliance with the terms of this Agreement, (i) any action
taken by the Investor or its Affiliates with respect to any transaction
contemplated by the Equity Agreements or the Collaboration Agreement or any
transaction contemplated hereby or thereby, or any breach, violation or
non-performance by the Investor or any of its Affiliates hereunder or
thereunder, or (j) any change, event, circumstance, occurrence or development
with respect to any compound or product of the Company other than NKTR-214;
except, with respect to clauses (a), (b), (c), (f) and (g), any such change,
event, circumstance, occurrence or development has a materially disproportionate
and adverse effect on the Company and its Subsidiaries, taken as a whole,
relative to other companies in the biotechnology or biopharmaceutical
industries.

“Merger Control Authorities” means all relevant Governmental Authorities under
applicable Antitrust Laws, including the FTC and DOJ.

“NKTR-214” means NKTR-214, as described in Schedule 1.157(a) attached to the
Collaboration Agreement.

“Organizational Documents” means (i) the Certificate of Incorporation of the
Company, as amended and restated from time to time and as in effect as of the
date of this Agreement, and (ii) the Amended and Restated Bylaws of the Company
dated April 11, 2014, as in effect as of the date of this Agreement.

“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Third Party” means any Person (other than a Governmental Authority) other than
the Investor, the Company or any Affiliate of the Investor or the Company.

“Trading Day” means any day on which Common Stock is traded on Nasdaq; provided
that “Trading Day” shall not include any day on which Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

“Transaction” means the issuance and sale of the Shares by the Company, and the
purchase of the Shares by the Investor, in accordance with the terms hereof.

 

3



--------------------------------------------------------------------------------

1.2 Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:

 

Defined Term

  

Section

Aggregate Purchase Price

  

Section 2.1

Closing

  

Section 3.1

Closing Date

  

Section 3.1

Common Stock

  

Recitals

Company

  

Preamble

Contract

  

Section 4.5

DGCL

  

Section 4.17

Enforceability Exceptions

Financial Statements

GAAP

  

Section 4.2(b)

Section 4.8(b)

Section 4.8(b)

Investor

Material Agreements

  

Preamble

Section 4.8(b)

Reference Date

  

Section 4.5

SEC

SEC Documents

  

Section 4.4

Section 4.8(a)

Shares

  

Recitals

Termination Date

  

Section 9.1

2. Purchase and Sale of Common Stock.

2.1 Amount. Subject to the terms and conditions of this Agreement, at the
Closing, the Company shall issue and sell to the Investor and the Investor shall
purchase from the Company, the Shares at a cash purchase price of $102.60 per
share for an aggregate purchase price of $849,999,960 (the “Aggregate Purchase
Price”); provided, however, that in the event of any stock dividend, stock
split, combination of shares or recapitalization with respect to Common Stock
after the date of this Agreement and on or prior to the Closing, the number of
Shares shall be adjusted proportionately.

2.2 Form of Payment. On the Closing Date, the Investor shall pay to the Company
in cash the amount of the Aggregate Purchase Price by wire transfer of
immediately available funds to a bank account designated in writing by the
Company at least five (5) Business Days before the Closing Date, and the Company
shall irrevocably instruct the transfer agent for Common Stock to deliver to
Investor the Shares in book-entry form.

3. Closing Date; Deliveries.

3.1 Closing Date. The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall be held on the second (2nd) Business Day after the
conditions to the Closing set forth in Section 7 and Section 8 have been
satisfied or waived (other than (a) delivery of items to be delivered at the
Closing and (b) satisfaction or, to the extent permitted by Law, waiver of
conditions that by their nature are to be satisfied at the Closing, it being

 

4



--------------------------------------------------------------------------------

understood that the occurrence of the Closing shall remain subject to the
delivery of such items and the satisfaction or, to the extent permitted by Law,
waiver of such conditions at the Closing), at 10:00 a.m. California time at the
offices of Sidley Austin LLP, Building One, 1001 Page Mill Road, Palo Alto,
California 94304 or at such other time, date and location as the parties may
mutually agree in writing. The date the Closing occurs is hereinafter referred
to as the “Closing Date”.

3.2 Deliveries. At the Closing, the Company shall deliver or cause to be
delivered to the Investor (or a wholly owned subsidiary of the Investor
identified to the Company in writing not less than five (5) business days prior
to the Closing) the Shares in book-entry form, and the Investor shall deliver,
or cause to be delivered, to the Company an amount in cash equal to the
Aggregate Purchase Price in accordance with Section 2.2; provided, however, that
if the Company is requested by the Investor in writing to issue the Shares to a
wholly owned subsidiary of the Investor, such subsidiary shall concurrently
deliver to the Company a joinder agreement to the Investor Agreement in form and
substance reasonably satisfactory to the Company and the Investor shall not be
released from any of its obligations or liabilities under the Equity Agreements.
At or prior to the Closing, the Company shall have delivered to its transfer
agent irrevocable instructions to issue the Shares to the Investor or such
subsidiary, as applicable.

4. Representations and Warranties of the Company. Except as disclosed in the
reports, schedules, forms, statements and other documents (including the
exhibits, schedules and other information incorporated by reference therein)
filed with or furnished to the SEC by the Company and publicly available after
January 1, 2017 (excluding any risk factor disclosures contained under the
heading “Risk Factors”, any disclosure of risks included in any “forward looking
statements” disclosure disclaimer or any other statements that are similarly
predictive, cautionary or forward looking in nature that are contained or
referenced therein but, in each case, including and giving effect to any
specific historical factual information contained therein) (the “Company SEC
Reports”) (it being understood that any information disclosed by the Company in
the Company SEC Reports shall qualify a specific representation and warranty
contained in this Section 4 only to the extent it is reasonably apparent that
such information would be a relevant exception to, or disclosure called for by
such representation or warranty), hereby represents and warrants to the Investor
as of the date of this Agreement and as of the Closing Date, except to the
extent such representations and warranties expressly relate to another date (in
which case as of such other date), as follows:

4.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Company is in
good standing in each jurisdiction in which failure to be qualified to do
business would have a Material Adverse Effect. The Company has all requisite
corporate power and authority necessary to carry on the business in which it is
currently engaged and to own the properties currently owned by it. The Company
is not in violation of, in conflict with, or in default under, its
Organizational Documents in any material respect. True and correct copies of the
Company’s Organizational Documents, as in effect on the date of this Agreement,
are each filed or incorporated by reference as exhibits to the SEC Documents.

 

5



--------------------------------------------------------------------------------

4.2 Authorization.

(a) The Company has full requisite corporate power and authority to execute and
deliver each of the Equity Agreements to which it is a party and to consummate
the transactions contemplated thereby, in each case when required as set forth
therein. All requisite corporate action on the part of the Company required by
Law for the authorization, execution and delivery by the Company of the Equity
Agreements and the performance of all obligations of the Company hereunder and
thereunder, including the authorization, issuance and delivery of the Shares,
has been taken.

(b) Each of the Equity Agreements has been duly executed and delivered by the
Company, and upon the due execution and delivery of each of the Equity
Agreements by the Investor, it will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other laws of
general application relating to or affecting enforcement of creditors’ rights
generally; (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies; and (iii) to the extent the
indemnification provisions contained in the Investor Agreement may be limited by
applicable federal or state securities laws or other applicable law or principle
of public policy (the exceptions set forth in the preceding clauses (i), (ii)
and (iii), collectively, the “Enforceability Exceptions”).

4.3 No Conflicts. The execution, delivery and performance of the Equity
Agreements, and compliance with the provisions hereof and thereof, by the
Company do not and shall not: (a) subject to the Required Approvals, violate any
provision of Law to which the Company is subject, (b) result in any encumbrance
upon any of the Shares, other than restrictions pursuant to securities laws or
as set forth in the Organizational Documents or the Equity Agreements,
(c) result in a default, modification, acceleration of payment or termination
under, give any Person a right of termination or cancellation under, result in
the loss of a benefit or imposition of any obligation under, any Material
Agreement, or (d) violate or conflict with any of the provisions of the
Company’s Organizational Documents, except in each case of clauses (a) and (c)
as would not impair or adversely affect in any material respect the ability of
the Company to consummate the transactions contemplated by, and perform its
obligations under, the Equity Agreements.

4.4 No Approval. No material consent, approval, authorization or other order of,
or filing with, or notice to, any Governmental Authority is required to be
obtained or made by the Company in connection with the authorization, execution
and delivery by the Company of any of the Equity Agreements or with the
authorization, issue and sale by the Company of the Shares, except (a) such
filings as may be required to be made with the Securities and Exchange
Commission (the “SEC”) and with any state blue sky or securities regulatory
authority, which filings shall be made in a timely manner in accordance with all
applicable Laws, (b) as required pursuant to the HSR Act, (c) with respect to
the Shares, if applicable, the filing with The Nasdaq Stock Market LLC of, and
the absence of unresolved issues with respect to, a Notification Form: Listing
of Additional Shares and a Notification Form: Number of Shares Outstanding, and
(d) those that have been made or obtained prior to the date of this Agreement
(the items referred to in clauses (a) through (d), the “Required Approvals”).

 

6



--------------------------------------------------------------------------------

4.5 Capitalization. The authorized capital stock of the Company, as of the close
of business on January 31, 2018 (the “Reference Date”), consisted of 300,000,000
shares of Common Stock, of which 160,386,221 shares were issued and outstanding,
and 10,000,000 shares of preferred stock, par value $0.0001 per share, of which
no shares were issued and outstanding. No other class of capital stock or series
of any class of capital stock or securities convertible into capital stock of
the Company is authorized or outstanding. All of the issued and outstanding
shares of Common Stock have been duly authorized and validly issued, fully paid,
and nonassessable. As of the close of business on the Reference Date, (a)
18,106,854 shares of Common Stock were subject to the outstanding stock options
under the Equity Incentive Plans, with any outstanding awards subject to
performance-based vesting conditions included based on maximum vesting levels,
(b) 2,576,047 shares of Common Stock were subject to the outstanding awards of
restricted stock units under the Equity Incentive Plans, with any outstanding
awards subject to performance-based vesting conditions included based on maximum
vesting levels, (c) 4,367,585 shares of Common Stock were reserved for future
issuance under the Equity Incentive Plans and (d) 856,205 shares of Common Stock
were reserved for future issuance under the Employee Stock Purchase Plan. Except
as set forth in this Section 4.5, as of the close of business on the Reference
Date, no other shares of Common Stock, or any securities convertible into any
capital stock of the Company, were issued, reserved for issuance or outstanding,
and the Company does not have outstanding any options to purchase, any
preemptive rights or other rights to subscribe for or to purchase, or any
written contracts, leases, licenses, indentures, agreements, commitments or
other legally binding arrangements (the “Contracts”) to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
warrants other than granted under the Equity Incentive Plans and the Employee
Stock Purchase Plan. The issuance and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investor) and will not result in a right of any holder of the Company’s
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Except as disclosed in the SEC Documents and as otherwise
contemplated by this Agreement, no Person has the right to (i) prohibit the
Company from filing a Registration Statement (as such term is defined in the
Investor Agreement) or (ii) require the Company to register any securities for
sale under the Securities Act by reason of the filing of a Registration
Statement. The granting and performance of the registration rights under the
Investor Agreement will not violate or conflict with, or result in a breach of
any provision of, or constitute a default under, any Contract to which the
Company is a party.

4.6 Valid Issuance of Shares. When issued, sold and delivered at the Closing in
accordance with the terms hereof, the Shares will be duly authorized, validly
issued, fully paid and nonassessable, free from any liens, encumbrances or
restrictions on transfer, including preemptive rights, rights of first refusal,
purchase option, call option, subscription right or other similar rights, other
than as arising pursuant to the Equity Agreements, as a result of any action by
the Investor or under federal or state securities Laws. Assuming the accuracy of
the representations and warranties of the Investor in this Agreement and subject
to the Required Approvals, the Shares will be issued in compliance with all
applicable federal and state securities laws. No stop order or suspension of
trading of Common Stock has been imposed by NASDAQ or the SEC and remains in
effect.

 

7



--------------------------------------------------------------------------------

4.7 NASDAQ Listing. Common Stock is registered pursuant to Section 12(b) of the
Exchange Act. The Company has taken no action designed to terminate registration
of Common Stock under the Exchange Act and the Company has not received any
written notification that the SEC is contemplating terminating such
registration. Common Stock is listed on The Nasdaq Global Select Market, and
there are no proceedings pending or, to the knowledge of the Company, threatened
to revoke or suspend such listing or the listing of the Shares. The Company is
in compliance in all material respects with the requirements of The Nasdaq
Global Select Market for continued listing of Common Stock thereon.

4.8 SEC Documents; Financial Statements.

(a) The Company has timely filed or furnished all reports, schedules, forms,
statements and other documents required to be filed or furnished by it with the
SEC since January 1, 2017 through the date of this Agreement, pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date of this Agreement and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits)
incorporated by reference therein, collectively, the “SEC Documents”). As of
their respective SEC filing dates, and only with respect to the SEC Documents
filed by the Company pursuant to the Exchange Act, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the
applicable portions of the Sarbanes-Oxley Act of 2002, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, including those filed pursuant to
the Exchange Act and Securities Act, as of such respective dates (or, if amended
prior to the date of this Agreement, the date of the filing of such amendment,
with respect to the disclosures that are amended), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. True and complete
copies of the SEC Documents are available for public access via the SEC’s EDGAR
system.

(b) As of their respective dates, the financial statements included or
incorporated in the SEC Documents (the “Financial Statements”) and the related
notes complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. The Financial Statements and the related notes have been prepared in
accordance with accounting principles generally accepted in the United States
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC’s rules and instructions for Quarterly Reports on Form 10-Q) and fairly
present in all material respects the financial position and the results of the
operations of the Company and its subsidiaries, retained earnings (loss), and
cash flows, as the case may be, for the periods then ended (subject, in the case
of unaudited statements, to normal and recurring year-end audit adjustments).
All material Contracts that were required to be filed as exhibits to the SEC
Documents under Item 601 of Regulation S-K to which the Company is a party or
the property or assets of the Company is subject (collectively, the “Material
Agreements”), have been filed as exhibits to the SEC Documents. All Material
Agreements are valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms, and, to the knowledge of
the Company, are valid and binding obligations of the other party thereto,
enforceable against each other party thereto in accordance with its terms,
except as limited by the Enforceability Exceptions.

 

8



--------------------------------------------------------------------------------

(c) The Company does not have any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required to be reflected or
reserved against on a consolidated balance sheet of the Company prepared in
accordance with GAAP or the notes thereto, except for liabilities or obligations
(i) reflected or reserved against on the most recent consolidated balance sheet
of the Company included in the Financial Statements or the notes thereto,
(ii) incurred since the date of such balance sheet in the ordinary course of
business or (iii) that were not material to the Company.

4.9 No Material Adverse Change. Since September 30, 2017 to the date of this
Agreement, there has not been any change or other event or occurrence that would
reasonably be expected to have a Material Adverse Effect. Since September 30,
2017, (i) there has not been any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or (ii) the Company has not purchased or redeemed any shares of its
capital stock.

4.10 Absence of Litigation. As of the date of this Agreement, there is no
action, suit, claim, audit, proceeding or investigation against the Company
pending before any Governmental Authority or, to the Company’s knowledge,
threatened against the Company, which, if determined adversely to the Company,
would reasonably be expected to have a Material Adverse Effect or would
reasonably be expected to materially impair the ability of the Company to
perform its obligations under this Agreement.

4.11 Compliance. The Company (a) is in compliance in all respects with all Laws
applicable to its business or operations and (b) is not in violation of any
judgment, decree, or order of any court, arbitrator or other Governmental
Authority, except, in each case as would not reasonably be expected to result in
a Material Adverse Effect.

4.12 Offering. Subject to the accuracy of the Investor’s representations and
warranties set forth in Section 5 hereof, the offer, sale and issuance of the
Shares to be issued in conformity with the terms of this Agreement constitute
transactions which are exempt from the registration requirements of the
Securities Act and from all applicable state registration or qualification
requirements.

4.13 No Integration. Neither the Company nor, to the Company’s knowledge, any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would cause
the offering of the Shares pursuant to the Equity Agreements to be integrated
with prior offerings by the Company in a manner that would require the
registration of the Shares under the Securities Act.

4.14 Brokers’ or Finders’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s fee or commission from the Company
in connection with the transactions contemplated by the Equity Agreements.

 

9



--------------------------------------------------------------------------------

4.15 Not Investment Company. The Company is not, and solely after receipt of the
Aggregate Purchase Price, will not be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.

4.16 No General Solicitation. Neither the Company nor, to the Company’s
knowledge, any Person acting on behalf of the Company has either directly or
indirectly, including through a broker or finder, engaged in any general
solicitation or published any advertisement in connection with the offer and
sale of Shares.

4.17 Takeover Statutes. Assuming the accuracy of the representation contained in
Section 5.13, no restrictions on business combinations contained in Section 203
of the General Corporation Law of the State of Delaware (the “DGCL”) is
applicable to this Agreement or the transactions contemplated hereby.

5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date of this Agreement and as
of the Closing Date as follows:

5.1 Organization. The Investor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Investor has
all requisite power and authority to enter into the Equity Agreements, to
purchase the Shares and to perform its obligations under and to carry out the
other transactions contemplated by the Equity Agreements.

5.2 Authorization. All requisite action on the part of the Investor and its
directors and stockholders, required by Law for the authorization, execution and
delivery by the Investor of the Equity Agreements and the performance of all of
its obligations hereunder and thereunder, including the subscription for and
purchase of the Shares, has been taken. Each of the Equity Agreements has been
duly executed and delivered by the Investor, and upon the due execution and
delivery of each of the Equity Agreements by the Company, it will constitute
valid and legally binding obligations of the Investor, enforceable against the
Investor in accordance with their respective terms except as limited by the
Enforceability Exceptions.

5.3 No Conflicts. The execution, delivery and performance of the Equity
Agreements, and compliance with the provisions hereof and thereof, by the
Investor do not and shall not: (a) violate any provision of Law or any ruling,
writ, injunction, order, permit, judgment or decree of any Governmental
Authority, or (b) violate or conflict with any of the provisions of the
Investor’s organizational documents (including any articles or memoranda of
organization or association, charter, by-laws or similar documents), except as
would not impair or adversely affect in any material respect the ability of the
Investor to consummate the transactions contemplated by, and perform its
obligations under, the Equity Agreements.

5.4 No Approval. No consent, approval, authorization or other order of, or
filing with, or notice to, any Governmental Authority is required to be obtained
or made by the Investor in connection with the authorization, execution and
delivery of any of the Equity Agreements or with the subscription for and
purchase of the Shares, except as required pursuant to the HSR Act.

 

10



--------------------------------------------------------------------------------

5.5 Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares. The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.

5.6 Disclosure of Information. The Investor has received all the information
from the Company and its management that the Investor considers necessary or
appropriate for deciding whether to purchase the Shares hereunder. The Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its financial condition, results
of operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment. The Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the Shares.

5.7 Investment Experience and Accredited Investor Status. The Investor is an
“accredited investor” (as defined in Regulation D under the Securities Act). The
Investor has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the Shares
to be purchased hereunder.

5.8 Acquiring Person. As of the date of this Agreement and immediately prior to
the Closing, neither the Investor nor any of its controlled Affiliates
(excluding directors and officers of the Investor or its Affiliates who hold
securities of the Company for their personal account) beneficially owns, or will
beneficially own (as determined pursuant to Rule 13d-3 under the Exchange Act
without regard for the number of days in which a Person has the right to acquire
such beneficial ownership, and without regard to Investor’s rights under this
Agreement), any securities of the Company.

5.9 Restricted Securities. The Investor understands that the Shares, when
issued, will be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. The Investor represents that it is familiar with Rule 144 of the
Securities Act, as presently in effect.

5.10 Legends. In addition to any legend required under the Investor Agreement,
the book-entry or certificated form of the Shares shall bear any legend required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

 

11



--------------------------------------------------------------------------------

If any Shares are subject to the above legend, or any stop transfer or similar
instruction or restriction, the Company shall, upon the request of the holder of
such Shares, promptly cause such legends, stop transfer or similar instructions
to be removed (and, if certificated, new certificates without such legends, stop
transfer or similar instructions to be issued) if (a) such Shares have been, or
are being substantially contemporaneously, resold pursuant to an effective
Registration Statement filed pursuant to the Investor Agreement, or (b) the
holder of such Shares has complied in all material respects with the transfer
restrictions set forth in the Investor Agreement and provides the Company with
reasonable assurance in writing that such Shares are eligible to be sold,
assigned or transferred pursuant to Rule 144(b)(1)(i) of the Securities Act
without registration, including in the case of clause (b), if requested by the
Company, an opinion of legal counsel to such effect.

5.11 United States Investor. The Investor is a United States person (as defined
by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended.

5.12 No General Solicitation. Neither the Investor nor, to the Investor’s
knowledge, any Person acting on behalf of the Investor has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation or (b) published any advertisement in connection with the offer and
sale of Shares.

5.13 No Ownership of Company Stock. As of the date of this Agreement, none of
the Investors or its controlled Affiliates beneficially owns (as defined in Rule
13d-3 promulgated under the Exchange Act) any shares of Common Stock or any
securities that are convertible into or exchangeable or exercisable for shares
of Common Stock, or holds any rights to acquire or vote any shares of Common
Stock, other than pursuant to this Agreement. None of the Investor or its
Affiliates, or the “affiliates” or “Associates” of any such entity is, and at no
time during the last three years has been, an “Interested Stockholder” of the
Company, in each case as defined in Section 203 of the DGCL.

6. Covenants.

6.1 Reasonable Best Efforts. Subject to the terms and conditions set forth in
this Agreement, each party hereto shall use its reasonable best efforts to do or
cause to be done all things necessary or appropriate to satisfy the conditions
to the Closing and to consummate the transactions contemplated by this Agreement
as promptly as practicable unless the Collaboration Agreement is terminated by
the either party in accordance with its terms. Without limiting the generality
of the foregoing, unless the Collaboration Agreement is earlier terminated by
either party in accordance with its terms, the Company and the Investor shall
use their respective reasonable best efforts to cause the Closing to occur on or
prior to the Termination Date. Each of the Company and the Investor shall not,
and shall not permit any of their respective Affiliates to, take any action that
would, or that would reasonably be expected to, result in any of the conditions
set forth in Section 7 or Section 8 not being satisfied.

 

12



--------------------------------------------------------------------------------

6.2 Ordinary Conduct. Except as otherwise contemplated by the Equity Agreements
or the Collaboration Agreement, from the date of this Agreement until the
Closing, the Company shall, and shall cause its Affiliates to use commercially
reasonable efforts to (a) carry on its business relative to the Development of
NKTR-214 in the ordinary course and (b) preserve its material relationships with
suppliers, distributors, licensors, licensees and others with whom the Company
has contractual relationships regarding NKTR-214.

6.3 Form D; Blue Sky Filings. The Company agrees to file as soon as practicable
after the Closing Date a Form D with respect to the Shares as required under
Regulation D of the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
from, or to qualify the Shares for, sale to the Investor at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States, and following the Closing shall provide evidence of such
actions promptly upon the written request of the Investor.

6.4 Financial Statements. The financial statements of the Company to be included
in any documents filed by the Company with the SEC between the date of this
Agreement and the Closing Date will be prepared in accordance with GAAP,
consistently applied, during the periods covered (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes,
may be condensed or summary statements or may conform to the SEC’s rules and
instructions for the Quarterly Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations, retained earnings
(deficit) and cash flows, as the case may be, for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year end
audit adjustments).

6.5 Notification under the HSR Act.

(a) As promptly as practicable, but not later than the tenth (10th) Business Day
following the date of this Agreement, the Investor and the Company shall make or
cause to be made the filings required of the parties or their “ultimate parent
entities” under the HSR Act. Each party shall be responsible for its own costs
and expenses associated with the notifications and filings under applicable
Antitrust Law, and the Investor shall pay the applicable filing fee under the
HSR Act. Each party shall use its commercially reasonable efforts to obtain the
expiration or termination of the applicable waiting period under the HSR Act,
and to obtain the termination or expiration of any other applicable waiting
periods or any necessary approvals or consents under any other applicable
Antitrust Law, at the earliest possible date after the date of filing.

(b) The Investor and the Company shall: (i) reasonably cooperate with each other
in connection with any investigation or other inquiry relating to the
transactions contemplated by the Transaction Agreements; (ii) reasonably keep
the other party promptly informed of any communication received by such party
from, or given by such party to, the FTC, the DOJ or any other Merger Control
Authority and of any communication received or given in connection with any
proceeding by a private party, in each case regarding the transactions
contemplated by the Transaction Agreements; (iii) promptly respond to and
certify substantial

 

13



--------------------------------------------------------------------------------

compliance with any inquiries or requests received from the FTC, the DOJ or any
other Merger Control Authorities for additional information or documentation;
(iv) reasonably consult with each other in advance of any meeting or conference
with the FTC, the DOJ or any other Merger Control Authority, and to the extent
permitted by the FTC, the DOJ or such other Merger Control Authority and
reasonably determined by such party to be appropriate under the circumstances,
give the other party or their counsel the opportunity to attend and participate
in such meetings and conferences; and (v) permit the other party or their
counsel to the extent reasonably practicable to review in advance, and in good
faith consider the views of the other party or their counsel concerning, any
submission, filing or communication (and documents submitted therewith) intended
to be given by it to the FTC, the DOJ or any other Merger Control Authority;
provided, however, that such party shall be under no obligation to reschedule
any meetings or conferences with the FTC, the DOJ or any other Merger Control
Authority to enable the other party to attend.

(c) Notwithstanding anything to the contrary in this Agreement, the terms
“commercially reasonable efforts” or “reasonable efforts” do not require that
either party (i) offer, negotiate, commit to or effect, by consent decree, hold
separate order, trust or otherwise, the sale, divestiture, license or other
disposition of any capital stock, assets, rights, products or businesses of the
Investor, the Company or their respective Affiliates, (ii) agree to any
restrictions on the activities of the Investor, the Company or their respective
Affiliates, or (iii) pay any material amount or take any other action to
prevent, effect the dissolution of, vacate, or lift any decree, order, judgment,
injunction, temporary restraining order, or other order in any suit or
proceeding that would otherwise have the effect of preventing or delaying any of
the transactions contemplated by the Transaction Agreements.

7. Conditions to Closing.

7.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Shares and deliver such Shares to the
Investor is subject to the waiver by the Company or fulfillment as of the
Closing Date of the following conditions:

7.2 Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Aggregate Purchase Price.

7.3 Representations and Warranties. The representations and warranties made by
the Investor in Section 5 shall be true and correct in all material respects as
of the Closing Date (except for those representations and warranties that are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects).

7.4 Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.5 No Governmental Prohibition. The sale of the Shares by the Company to the
Investor hereunder shall not be prohibited by any Law.

 

14



--------------------------------------------------------------------------------

7.6 HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.

7.7 Transaction Agreements. Each of the Company and the Investor shall have
executed and delivered the Collaboration Agreement and the Investor Agreement,
and each of the Collaboration Agreement and the Investor Agreement shall not
have been terminated and shall be effective in accordance with their respective
terms.

8. Conditions to the Investor’ Obligations at the Closing. The Investor’s
obligation to complete the purchase and sale of the Shares is subject to the
waiver by the Investor or fulfillment as of the Closing Date of the following
conditions:

8.1 Representations and Warranties. The representations and warranties made by
the Company (a) in Section 4 (other than the representations and warranties set
forth in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6 and 4.7), without regard to
materiality or Material Adverse Effect qualifiers contained within such
representations and warranties, shall be true and correct in all respects as of
the Closing Date, except for any failure of such representations and warranties
to be true and correct that would not reasonably be expected to have a Material
Adverse Effect, (b) in Section 4.5 shall be true an correct in all respects as
of the Closing Date except for de minimis inaccuracies, and (c) in Sections 4.1,
4.2, 4.3, 4.4, 4.6 and 4.7 shall be true and correct in all respects as of the
Closing Date.

8.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with in all material respects
as of the Closing Date.

8.3 Nasdaq Qualification. The Shares shall be eligible for listing on The Nasdaq
Global Select Market.

8.4 No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any Law.

8.5 HSR Act Qualification. The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.

8.6 No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the SEC or The Nasdaq Global Select
Market from trading on The Nasdaq Global Select Market nor shall suspension by
the SEC or The Nasdaq Global Select Market have been threatened, as of the
Closing Date, in writing by the SEC or The Nasdaq Global Select Market.

8.7 Absence of Litigation. No proceeding challenging this Agreement, the
Investor Agreement or the Collaboration Agreement or the transactions
contemplated hereby or thereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted by any Governmental
Authority.

 

15



--------------------------------------------------------------------------------

8.8 Transaction Agreements. Each of the Company and the Investor shall have
executed and delivered the Collaboration Agreement and the Investor Agreement,
and each of the Collaboration Agreement and the Investor Agreement shall not
have been terminated and shall be effective in accordance with their respective
terms.

9. Termination.

9.1 Termination. This Agreement may only be terminated at any time prior to the
Closing by (a) mutual written consent of the Company and the Investor or
(b) either the Company or the Investor, upon written notice to the other after
the nine (9) month anniversary of the date of this Agreement (the “Termination
Date”), if the Transaction shall not have been consummated by the Termination
Date pursuant to Section 3; provided, however, that the right to terminate this
Agreement under this Section 9.1 shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure to consummate the transactions contemplated hereby
prior to the Termination Date.

9.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) each of this Agreement (except for this
Section 9.2 and Section 10 hereof, and any definitions set forth in this
Agreement and used in such sections), the Investor Agreement and the
Collaboration Agreement shall forthwith become void and have no effect, without
any liability on the part of any party hereto or its Affiliates, and (b) all
filings, applications and other submissions made pursuant to this Agreement, to
the extent practicable, shall be withdrawn from the agency or other Person to
which they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 9.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.

10. Miscellaneous.

10.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 10.3 or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.

 

16



--------------------------------------------------------------------------------

10.2 No Waiver, Modifications. It is agreed that no waiver by a party hereto of
any breach or default of any of the covenants or agreements set forth herein
shall be deemed a waiver as to any subsequent or similar breach or default. The
failure of either party to insist on the performance of any obligation hereunder
shall not be deemed a waiver of any such obligation. No amendment, modification,
waiver, release or discharge to this Agreement shall be binding upon the parties
unless in writing and duly executed by authorized representatives of both
parties.

10.3 Notices. Any consent, notice, report or other communication required or
permitted to be given or made under this Agreement by one of the parties to the
other party will be delivered in writing by one of the following means and be
effective: (a) upon receipt, if delivered personally; (b) when sent, if sent via
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending party and the sending party does not immediately
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient); (c) when sent, if
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (d) when
delivered by a reputable, commercial overnight courier; provided in all cases
addressed to such other party at its address indicated below, or to such other
address as the addressee will have last furnished in writing to the addressor
and will be effective upon receipt by the addressee.

If to the Investor:

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154-0037

Attention: Executive Vice President and General Counsel

Facsimile No.: (212) 546-9562

with a copy (which shall not constitute notice) to:

Bristol-Myers Squibb Pharmaceuticals Group

Route 206 & Province Line Road

Princeton, New Jersey 08543

Attention: Senior Vice President and Deputy General Counsel

                 Transactional Practice Group

Facsimile: (609) 252-7680

e-mail: joseph.campisi@bms.com

If to the Company:

Nektar Therapeutics

455 Mission Bay Boulevard South

San Francisco, CA 94158

Attention: Senior Vice President & General Counsel

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

1001 Page Mill Road, Building 1, Suite 100

 

17



--------------------------------------------------------------------------------

Palo Alto, California 94304

Attention: Sam Zucker and Ruchun Ji

Facsimile: (650) 565-7100

e-mail: szucker@sidley.com, rji@sidley.com

Written confirmation of receipt (ii) given by the recipient of such notice,
(iii) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date and recipient facsimile number or (iii) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (a), (c) or (d) above, respectively. A copy of the e-mail
transmission containing the time, date and recipient e-mail address shall be
rebuttable evidence of receipt by e-mail in accordance with clause (b) above.

10.4 Entire Agreement. This Agreement, the Investor Agreement and the
Collaboration Agreement contain the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect hereto and thereto.

10.5 Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.

10.6 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of a party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, the parties shall negotiate in good faith a substitute legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as possible and as reasonably acceptable to the parties.

10.7 Assignment. Except for an assignment by the Investor of this Agreement or
any rights hereunder to an Affiliate (which assignment will not relieve the
Investor of any obligation hereunder), neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (a) the prior written consent of Company in the case of any
assignment by the Investor or (b) the prior written consent of the Investor in
the case of an assignment by the Company.

10.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

18



--------------------------------------------------------------------------------

10.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such executed signature page shall create a
valid and binding obligation of the party executing it (or on whose behalf such
signature page is executed) with the same force and effect as if such executed
signature page were an original thereof.

10.10 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto, except that each Affiliate of the Investor is an express
third party beneficiary entitled to enforce this agreement directly against the
Company. No Third Party shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any party hereto.

10.11 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against either party. No presumption as to construction of this
Agreement shall apply against either party with respect to any ambiguity in the
wording of any provision(s) of this Agreement irrespective of which party may be
deemed to have authored the ambiguous provision(s).

10.12 Survival of Warranties. The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing for
twelve (12) months.

10.13 Specific Performance. The rights, powers and remedies of the parties under
this Agreement are cumulative and not exclusive of any other right, power or
remedy which such parties may have under any other agreement or Law. No single
or partial assertion or exercise of any right, power or remedy of a party
hereunder shall preclude any other or further assertion or exercise thereof. The
parties hereby acknowledge and agree that the rights of the parties hereunder
are special, unique and of extraordinary character, and that if any party
refuses or otherwise fails to act, or to cause its Affiliates to act, in
accordance with the provisions of this Agreement, such refusal or failure would
result in irreparable injury to the Company or the Investor as the case may be,
the exact amount of which would be difficult to ascertain or estimate and the
remedies at law for which would not be reasonable or adequate compensation.
Accordingly, if any party refuses or otherwise fails to act, or to cause its
Affiliates to act, in accordance with the provisions of this Agreement, then, in
addition to any other remedy which may be available to any damaged party at law
or in equity, such damaged party will be entitled to specific performance and
injunctive relief, without posting bond or other security, and without the
necessity of proving actual or threatened damages, which remedy such damaged
party will be entitled to seek in any court of competent jurisdiction.

10.14 Expenses. Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution, delivery and performance of the
Equity Agreements.

[Remainder of page intentionally left blank; signature page follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

Nektar Therapeutics By:  

/s/ Gil M. Labrucherie

  Name:   Gil M. Labrucherie   Title:   Senior Vice President and Chief
Financial Officer Bristol-Myers Squibb Company By:  

/s/ Giovanni Caforio

  Name:   Giovanni Caforio   Title:   Chairman and Chief Executive Officer

[Signature Page to Share Purchase Agreement]